 

Exhibit 10(u)

 

Execution Version

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

SECOND LIEN SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.

 

and certain of their respective Subsidiaries

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Collateral Agent

 

Dated as of September 8, 2016

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

Article 1

Defined Terms

   

Section 1.01 . Definitions

5

Section 1.02 . Other Definitional Provisions

10

   

Article 2

Grant of Security Interest

   

Article 3

Representations and Warranties

   

Section 3.01 . Title: No Other Liens

13

Section 3.02 . Perfected Liens

13

Section 3.03 . Jurisdiction of Organization; Chief Executive Office

13

Section 3.04 . Farm Products

13

Section 3.05 . Investment Property

13

Section 3.06 . Receivables

13

Section 3.07. Perfection Certificate 13    

Article 4

Covenants

 

Section 4.01 . Maintenance of Perfected Security Interest; Further Documentation

14

Section 4.02 . Changes In Name, Etc.

14

Section 4.03 . Delivery of Instruments, Certificated Securities and Chattel
Paper

14

Section 4.04 . Intellectual Property

15

   

Article 5

Investing Amounts in the Securities Accounts

 

Section 5.01 . Investments

15

Section 5.02 . Liability

16

   

Article 6

Remedial Provisions

 

Section 6.01 . Certain Matters Relating to Receivables

16

Section 6.02 . Communications with Obligors: Grantors Remain Liable

17

Section 6.03 . Proceeds to Be Turned Over to Collateral Agent

18

 

 
 i

--------------------------------------------------------------------------------

 

 

Section 6.04 . Application of Proceeds

18

Section 6.05 . Code and Other Remedies

18

Section 6.06 . Subordination

20

Section 6.07 . Deficiency

20

   

Article 7

The Collateral Agent

 

Section 7.01 . Collateral Agent’s Appointment as Attorney-in-fact, Etc.

20

Section 7.02 . Duty of Collateral Agent

22

Section 7.03 . Execution of Financing Statements

22

Section 7.04 . Authority of Collateral Agent

23

   

Article 8

Miscellaneous

 

Section 8.01 . Amendments in Writing

23

Section 8.02 . Notices

23

Section 8.03 . No Waiver by Course of Conduct; Cumulative Remedies

23

Section 8.04 . Enforcement Expenses; Indemnification

24

Section 8.05 . Successors and Assigns

24

Section 8.06 . Set-off

24

Section 8.07 . Counterparts

25

Section 8.08 . Severability

25

Section 8.09 . Section Headings

25

Section 8.10 . Integration

25

Section 8.11 . Governing Law

25

Section 8.12 . Submission to Jurisdiction; Waivers

26

Section 8.13 . Acknowledgements

26

Section 8.14 . Additional Grantors

27

Section 8.15 . Releases

27

Section 8.16 . Waiver of Jury Trial

27

Section 8.17 . Intercreditor Agreement and Second Lien Collateral Agency
Agreement

28

Section 8.18 . Control Agreements

28

Section 8.19 . Collateral Agent Privileges, Powers and Immunities

28

 

Schedule A – List of Entities

 

Schedule B – Commercial Tort Claims

 

Schedule C – Actions Required To Perfect

     

Exhibit A – Trademark / Patent / Copyright Security Agreement

 

Exhibit B – Joinder Agreement

 

Exhibit C – Perfection Certificate

 

 

 
 ii

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED SECOND LIEN SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECOND LIEN SECURITY AGREEMENT (this “Agreement”),
dated as of September 8, 2016, is made by K. Hovnanian Enterprises, Inc., a
California corporation (the “Issuer”), Hovnanian Enterprises, Inc., a Delaware
corporation (“Hovnanian”), and each of the signatories listed on Schedule A
hereto (the Issuer, Hovnanian and such signatories, together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of Wilmington Trust, National Association, as Joint Collateral Agent (as
defined below) (in such capacity, the “Collateral Agent”) for the benefit of
itself, the Trustees (as defined below), the Notes Collateral Agents (as defined
below) and the Noteholders (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
entered into the Indenture dated as of October 2, 2012 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“9.125% Indenture”) with Wilmington Trust, National Association, as trustee (in
such capacity, the “9.125% Trustee”) and as collateral agent (in such capacity,
the “9.125% Collateral Agent”), pursuant to which the Issuer has issued, and may
from time to time issue, 9.125% Senior Secured Second Lien Notes due 2020
(collectively, the “9.125% Notes”) upon the terms and subject to the conditions
set forth therein;

 

WHEREAS, in connection with the 9.125% Indenture, the Grantors entered into the
Second Lien Security Agreement, dated as of October 2, 2012 (as heretofore
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Existing Security Agreement”), in favor of the 9.125% Collateral
Agent, for the benefit of itself, the 9.125% Trustee and the 9.125% Noteholders
(as defined below);

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Indenture dated as of September 8, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“10.000% Indenture” and together with the 9.125% Indenture, the “Indentures”)
with Wilmington Trust, National Association, as trustee (in such capacity, the
“10.000% Trustee” and together with the 9.125% Trustee, the “Trustees”) and
collateral agent (in such capacity, the “10.000% Collateral Agent” and together
with the 9.125% Collateral Agent, the “Notes Collateral Agents”), pursuant to
which the Issuer has issued, and may from time to time issue, its 10.000% Senior
Secured Second Lien Notes due 2018 (collectively, the “10.000% Notes” and
together with the 9.125% Notes, the “Secured Notes”) upon the terms and subject
to the conditions set forth therein;

 

 
3

--------------------------------------------------------------------------------

 

 

WHEREAS, in connection with the 10.000% Indenture, the Issuer, Hovnanian, each
of the other Grantors, the 9.125% Collateral Agent and the 10.000% Collateral
Agent have entered into the Second Lien Collateral Agency Agreement, dated as of
September 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Second Lien Collateral Agency Agreement”),
pursuant to which the Issuer and the 10.000% Collateral Agent appointed the
9.125% Collateral Agent to act as collateral agent on behalf of the 10.000%
Secured Parties, in addition to acting as collateral agent on behalf of the
9.125% Secured Parties, pursuant to this Agreement and the other Security
Documents (the 9.125% Collateral Agent, in such capacity as collateral agent for
the Secured Parties, the “Joint Collateral Agent”) and the 9.125% Collateral
Agent accepted such appointment;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Credit Agreement, dated as of July 29, 2016, as amended,
supplemented, amended and restated or otherwise modified from time to time, with
Wilmington Trust, National Association, in its capacity as administrative agent
acting as collateral agent (in such capacity, the “Senior Credit Agreement
Administrative Agent”) and the lenders party thereto;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the Indenture, dated as of October 2, 2012, with Wilmington Trust,
National Association, as trustee (in such capacity, the “Senior Notes Trustee”)
and as collateral agent (in such capacity, the “Senior Notes Collateral Agent”),
pursuant to which the Issuer has issued, and may from time to time issue, its
7.25% Senior Secured First Lien Notes due 2020 upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, the Grantors party thereto, the Senior Notes
Trustee, the Senior Notes Collateral Agent, the Senior Credit Agreement
Administrative Agent, the 9.125% Trustee, the 9.125% Collateral Agent, the
10.000% Trustee, the 10.000% Collateral Agent, the Joint Collateral Agent and
the Mortgage Tax Collateral Agent have entered into the Amended and Restated
Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented,
amended or restated or otherwise modified from time to time, the “Intercreditor
Agreement”);

 

WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
Secured Notes; and

 

 
4

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree to amend and restate the Existing Security Agreement in its entirety as
follows:

 

Article 1
Defined Terms

 

Section 1.01. Definitions. (a) Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Indentures and
used herein shall have the meanings respectively given to them in the Indentures
or, if not defined herein or therein, in the Intercreditor Agreement, and the
following terms are used herein as defined in the New York UCC: Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Account, Documents, Equipment,
Electronic Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods,
Payment Intangibles, Instruments, Inventory, Investment Property, Letter of
Credit Rights, Payment Intangibles, Securities Accounts, Software and Supporting
Obligations.

 

(b)     The following terms shall have the following meanings:

 

“9.125% Noteholder”: “Holder” or “Holder of Notes” as defined in the 9.125%
Indenture.

 

“9.125% Secured Obligations”: all Indebtedness and other Obligations under, and
as defined in, the 9.125% Indenture, the 9.125% Notes, the Guarantees (as
defined in the 9.125% Indenture) and the related Noteholder Collateral
Documents, together with any extensions, renewals, replacements or refundings
thereof and all costs and expenses of enforcement and collection, including
reasonable attorney’s fees, expenses and disbursements.

 

“9.125% Secured Parties”: the collective reference to the Collateral Agent, the
9.125% Trustee, the 9.125% Collateral Agent and the 9.125% Noteholders, in each
case to which Secured Obligations are owed.

 

“10.000% Noteholder”: “Holder” or “Holder of Notes” as defined in the 10.000%
Indenture.

 

“10.000% Secured Obligations”: all Indebtedness and other Obligations under, and
as defined in, the 10.000% Indenture, the 10.000% Notes, the Guarantees (as
defined in the 10.000% Indenture) and the related Noteholder Collateral
Documents, together with any extensions, renewals, replacements or refundings
thereof and all costs and expenses of enforcement and collection, including
reasonable attorney’s fees, expenses and disbursements.

 

“10.000% Secured Parties”: the collective reference to the Collateral Agent, the
10.000% Trustee, the 10.000% Collateral Agent and the 10.000% Noteholders, in
each case to which Secured Obligations are owed.

 

 
5

--------------------------------------------------------------------------------

 

 

“Additional Pari Passu Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by the Indentures.

 

“Additional Pari Passu Collateral Agent”: the Collateral Agent or other
representative with respect to any Additional Secured Obligations in favor of
which any Additional Pari Passu Liens are granted.

 

“Additional Secured Obligations”: any obligations arising pursuant to any
Indebtedness permitted to be secured on a pari passu basis with the Secured
Notes pursuant to the Indentures (including for the avoidance of doubt any
guarantees with respect thereto).

 

“Agreement”: this Amended and Restated Second Lien Security Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any bank with a capital and
surplus of at least $25,000,000 organized under the laws of the United States of
America or any state thereof, state or municipal securities with a rating of A-1
or better by Standard & Poor’s or by Moody’s or F-1 by Fitch, provided that such
obligations, certificates of deposit, demand deposits, time deposits, and
repurchase agreements have a maturity of less than one year from the date of
purchase, and (ii) investment grade commercial paper or debt or commercial paper
issued by any bank with a capital and surplus of at least $25,000,000 organized
under the laws of the United States of America or any state thereof having a
maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clauses (i) and (ii).

 

“Collateral”: as defined in Article 2.

 

“Collateral Agency Agreement”: an intercreditor or collateral agency agreement
entered into between the Additional Pari Passu Collateral Agent(s) and the
Collateral Agent on terms reasonably satisfactory to the Collateral Agent, the
Issuer and Hovnanian, setting forth the respective rights of the Secured Parties
and the Additional Pari Passu Collateral Agent(s) and the holders of Additional
Secured Obligations with respect to the Collateral and in a form substantially
similar to the Second Lien Collateral Agency Agreement.

 

“Contracts”: any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

 
6

--------------------------------------------------------------------------------

 

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Accounts”: the collective reference to each Deposit Account (as such
term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

“Discharge of Senior Claims”: has the meaning set forth in the Intercreditor
Agreement.

 

“Event of Default” shall mean an “Event of Default” as defined in either the
9.125% Indenture or the 10.000% Indenture.

 

“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements), (iii) the account holding amounts dedicated
to the “Marie Fund” established by the Grantors for the benefit of their
employees (so long as the Grantors’ deposits therein and withdrawals therefrom
are consistent with past practice) and (iv) such other accounts with respect to
which Hovnanian determines that the cost of perfecting a Lien thereon is
excessive in relation to the benefit thereof (as reasonably determined by
Hovnanian’s Board of Directors in a board resolution delivered to the Collateral
Agent).

 

“Guarantors”: the collective reference to each Grantor other than the Issuer.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

 
7

--------------------------------------------------------------------------------

 

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC, and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes.

 

“Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Noteholders”: the collective reference to the 9.125% Noteholders and the
10.000% Noteholders.

 

“Noteholder Collateral Document”: any agreement, document or instrument pursuant
to which a Lien is granted by the Issuer or any Guarantor to secure any Secured
Obligations or under which rights or remedies with respect to any such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.

 

“Noteholder Documents”: collectively, (a) the Indentures, the Secured Notes and
the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Secured Obligations as the same
may be amended, restated or otherwise modified from time to time.

 

“Official Body”: any national, federal, state, local or other governmental or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

 
8

--------------------------------------------------------------------------------

 

 

“Perfection Agent”: (i) prior to the Discharge of Senior Claims, the Controlling
Senior Collateral Agent (including, with respect to any Collateral delivered to
or held by the Perfection Agent, in its capacity as bailee for the Collateral
Agent, the Trustees, the Notes Collateral Agents and the Noteholders under
Section 5.5 of the Intercreditor Agreement) and (ii) thereafter, the Collateral
Agent.

 

“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Exhibit C, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.

 

“Pledged Notes”: all promissory notes issued to or held by any Grantor.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”: the collective reference to the 9.125% Secured
Obligations and the 10.000% Secured Obligations.

 

“Secured Parties”: the collective reference to the 9.125% Secured Parties and
the 10.000% Secured Parties.

 

“Securities Accounts”: the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof, and
all common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

 
9

--------------------------------------------------------------------------------

 

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

Section 1.02. Other Definitional Provisions.

 

(a)     The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)     Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

Article 2
Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in, all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a)     all Accounts;

 

(b)     all Chattel Paper (including, Electronic Chattel Paper);

 

(c)     all Commercial Tort Claims (including those claims listed on Schedule B
hereto, in which the claim amount individually exceeds $2,000,000, as such
schedule is amended or supplemented from time to time);

 

(d)     all Contracts;

 

(e)     all Securities Accounts;

 

(f)     all Deposit Accounts;

 

(g)     all Documents (other than title documents with respect to vehicles);

 

(h)     all Equipment;

 

 
10

--------------------------------------------------------------------------------

 

 

(i)     all Fixtures;

 

(j)     all General Intangibles;

 

(k)     all Goods;

 

(l)     all Instruments;

 

(m)     all Intellectual Property;

 

(n)     all Inventory;

 

(o)     all Investment Property;

 

(p)     all letters of credit;

 

(q)     all Letter of Credit Rights;

 

(r)     all Payment Intangibles;

 

(s)     all Vehicles and title documents with respect to Vehicles;

 

(t)     all Receivables;

 

(u)     all Software;

 

(v)     all Supporting Obligations;

 

(w)     to the extent, if any, not included in clauses (a) through (v) above,
each and every other item of personal property whether now existing or hereafter
arising or acquired;

 

(x)     all books and records pertaining to any of the Collateral; and

 

(y)     to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

 
11

--------------------------------------------------------------------------------

 

 

provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the Collateral Agent’s Lien
in the U.S. Patent and Trademark Office or other registry office in any
jurisdiction), this Agreement shall not constitute a grant of a security
interest in, and the Collateral shall not include, (i) any property or assets
constituting “Excluded Property” (as defined in the Indentures) or (ii) any
property to the extent that such grant of a security interest is prohibited by
any applicable Law of an Official Body, requires a consent not obtained of any
Official Body pursuant to such Law or is prohibited by, or constitutes a breach
or default under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property, or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law including Sections 9-406, 9-407, 9-408 or 9-409
of the New York UCC (or any successor provision or provisions); provided,
further, that no security interest shall be granted in United States
“intent-to-use” trademark or service mark applications unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use has been filed and accepted, each Grantor
acknowledges that such interest in such trademark or service mark applications
will become part of the Collateral. The Collateral Agent agrees that, at any
Grantor’s reasonable request and expense, it will provide such Grantor
confirmation that the assets described in this paragraph are in fact excluded
from the Collateral during such limited period only upon receipt of an Officers’
Certificate or an Opinion of Counsel to that effect. Notwithstanding the
foregoing, in the event that Rule 3-16 of Regulation S-X under the Securities
Act requires (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) the filing with the SEC of
separate financial statements of the Issuer, any Guarantor or of K. Hovnanian JV
Holdings, L.L.C., then the capital stock or other securities of the Issuer, such
Guarantor or of K. Hovnanian JV Holdings, L.L.C., as applicable, shall
automatically be deemed released and not to be and not to have been part of the
Collateral but only to the extent necessary to not be subject to such
requirement. In such event, this Agreement may be amended or modified, without
the consent of any Noteholder, upon the Collateral Agent’s receipt of an
Officers’ Certificate from the Issuer stating that such amendment is permitted
hereunder and that all conditions precedent to such amendment have been complied
with, which the Collateral Agent shall be entitled to conclusively rely upon, to
the extent necessary to evidence the release of the lien created hereby on the
shares of capital stock or other securities that are so deemed to no longer
constitute part of the Collateral.

 

 
12

--------------------------------------------------------------------------------

 

 

Article 3
Representations and Warranties

 

To induce the Noteholders to purchase the Secured Notes and to enter into this
Agreement, each Grantor hereby represents and warrants to the Collateral Agent
and each other Secured Party that:

 

Section 3.01. Title; No Other Liens. Except for the security interest granted to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement, such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others except for the Permitted Liens. None of
the Grantors has filed or consented to the filing of any financing statement or
other public notice with respect to all or any part of the Collateral in any
public office, except with respect to Liens pursuant to the Existing Security
Agreement and Permitted Liens.

 

Section 3.02. Perfected Liens. The security interests granted pursuant to this
Agreement (a) constitute valid perfected (to the extent such security interest
can be perfected by such filings or actions set forth on Schedule C) security
interests in all of the Collateral in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens.

 

Section 3.03. Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s exact legal name, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified in the Perfection
Certificate.

 

Section 3.04. Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

Section 3.05. Investment Property. Such Grantor is the record and beneficial
owner of, and has good title to, the Investment Property pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.

 

Section 3.06. Receivables. No amount payable in excess of $2,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Perfection Agent.

 

Section 3.07. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name and jurisdiction of organization of each Grantor,
is correct and complete in all material respects as of September 8, 2016.

 

 
13

--------------------------------------------------------------------------------

 

 

Article 4
Covenants

 

Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
payment in full of all outstanding Secured Obligations:

 

Section 4.01. Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest to the extent required by this Agreement having
at least the priority described in Section 3.02 and shall defend such security
interest against the claims and demands of all Persons whomsoever other than any
holder of Permitted Liens.

 

(b)     At any time and from time to time, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as shall be required by applicable law for the purpose of obtaining, perfecting
or preserving the security interests purported to be granted under this
Agreement and of the rights and remedies herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) subject to
Section 4.18(d) of the Indentures, in the case of the Deposit Accounts,
Investment Property, Letter of Credit Rights and the Securities Accounts and any
other relevant Collateral, taking any actions necessary to enable the Perfection
Agent to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto, provided that the Grantor shall not be
required to take any of the actions set forth in this clause (ii) with respect
to Excluded Accounts.

 

(c)     If any Grantor shall at any time acquire a Commercial Tort Claim, in
which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the Collateral Agent in a writing signed by such Grantor of the
details thereof and grant to the Collateral Agent for the benefit of the Secured
Parties in such writing a security interest therein and in the Proceeds thereof,
with such writing to be in form and substance required by applicable law and
such writing shall constitute a supplement to Schedule B hereto.

 

Section 4.02. Changes In Name, Etc. Such Grantor will, within thirty (30)
calendar days after any change its jurisdiction of organization or change its
name, provide written notice thereof to the Collateral Agent.

 

Section 4.03. Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount in excess of $2,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the
Perfection Agent, duly indorsed, to be held as Collateral pursuant to this
Agreement in a manner reasonably satisfactory to the Perfection Agent.

 

 
14

--------------------------------------------------------------------------------

 

 

Section 4.04. Intellectual Property. (a) Whenever such Grantor, either by itself
or through any agent, employee, licensee or designee, shall file an application
for the registration of any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or any political subdivision thereof, such Grantor shall report such filing to
the Collateral Agent on or before the date upon which Hovnanian is required to
file reports with the Trustee pursuant to Section 4.15 of the Indentures for the
fiscal quarter in which such filing occurs. Such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as may be necessary to create and perfect the Collateral Agent’s and the
other Secured Parties’ security interest in any registered or applied for
Copyright, Patent or Trademark and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby. Nothing in this Agreement
prevents any Grantor from discontinuing the use or maintenance of its
Intellectual Property if such Grantor determines in its reasonable business
judgment that such discontinuance is desirable in the conduct of its business.

 

(b)     Such Grantor’s obligations under Section 4.04(a) above shall include
executing and delivering, and having recorded, with respect to such Collateral,
an agreement substantially in the form of the Trademark / Patent / Copyright
Security Agreement attached hereto as Exhibit A.

 

Article 5
Investing Amounts in the Securities Accounts

 

Section 5.01. Investments. If requested by the Issuer in writing, the Perfection
Agent will, from time to time, invest amounts on deposit in the Deposit Accounts
or Securities Accounts in which the Collateral Agent for the benefit of the
Secured Parties holds a perfected security interest, subject only to the Liens
of the Senior Claims and Permitted Liens, in Cash Equivalents pursuant to the
written instructions of the Issuer. All investments may, at the option of the
Perfection Agent, be made in the name of the Perfection Agent or a nominee of
the Perfection Agent and in a manner that preserves the Issuer’s ownership of,
and the Collateral Agent’s perfected Lien on, such investments, subject only to
the Liens of the Senior Claims and Permitted Liens. Subject to the Intercreditor
Agreement and the Second Lien Collateral Agency Agreement, all income received
from such investments shall accrue for the benefit of the Issuer and shall be
credited (promptly upon receipt by the Perfection Agent) to a Deposit Account or
Securities Account, in which the Collateral Agent for the benefit of the Secured
Parties holds a perfected security interest, subject only to the Liens of the
Senior Claims and Permitted Liens. The Issuer will only direct the Collateral
Agent to make investments in which the Collateral Agent can obtain a perfected
security interest, subject only to the Liens of the Senior Claims and Permitted
Liens, and the Issuer hereby agrees to execute promptly any documents which may
be required to implement or effectuate the provisions of this Section.

 

 
15

--------------------------------------------------------------------------------

 

 

Section 5.02. Liability. The Collateral Agent shall have no responsibility to
the Issuer for any loss or liability arising in respect of the investments in
the Deposit Accounts or Securities Accounts in which the Collateral Agent for
the benefit of the Secured Parties holds a perfected security interest, subject
only to the Liens of the Senior Claims and Permitted Liens (including, without
limitation, as a result of the liquidation of any thereof before maturity),
except to the extent that such loss or liability is found to be based on the
Collateral Agent’s gross negligence or willful misconduct as determined by a
final and nonappealable decision of a court of competent jurisdiction.

 

Article 6
Remedial Provisions

 

Section 6.01. Certain Matters Relating to Receivables.

 

(a)     At any time during the continuance of an Event of Default subject to the
Intercreditor Agreement and the Second Lien Collateral Agency Agreement, the
Collateral Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Collateral Agent may require in connection with such test verifications. The
Collateral Agent shall endeavor to provide the Issuer with notice at or about
the time of such verifications, provided that the failure to provide such notice
shall not in any way compromise or adversely affect the exercise of such remedy
or the Collateral Agent’s rights hereunder.

 

(b)     Each Grantor is authorized to collect such Grantor’s Receivables and,
subject to the Intercreditor Agreement and the Second Lien Collateral Agency
Agreement, the Collateral Agent may curtail or terminate said authority at any
time after the occurrence and during the continuance of an Event of Default. The
Collateral Agent shall endeavor to provide the Issuer with notice at or about
the time of the exercise of its rights pursuant to the preceding sentence,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder. Subject to
the Intercreditor Agreement and the Second Lien Collateral Agency Agreement, if
requested in writing by the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default, any payments of Receivables,
when collected by any Grantor, (i) shall be forthwith (and, in any event, within
two Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Perfection Agent if required, in a collateral
account maintained under the sole dominion and control of the Perfection Agent,
subject to withdrawal by the Perfection Agent to be applied (x) prior to the
Discharge of Senior Claims, in accordance with the Intercreditor Agreement and
(y) thereafter pursuant to Section 6.04 below, and (ii) until so turned over,
shall be held by such Grantor in trust for the Perfection Agent and the Secured
Parties, segregated from other funds of such Grantor.

 

 
16

--------------------------------------------------------------------------------

 

 

(c)     Subject to the Intercreditor Agreement and the Second Lien Collateral
Agency Agreement, at the Collateral Agent’s written request at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall deliver to the Perfection Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including without limitation, all original orders, invoices and
shipping receipts.

 

Section 6.02. Communications with Obligors: Grantors Remain Liable.

 

(a)     Subject to the Intercreditor Agreement and the Second Lien Collateral
Agency Agreement, the Collateral Agent in its own name or in the name of others
may after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Receivables or Contracts. The Collateral Agent shall endeavor
to provide the Issuer with notice at or about the time of the exercise of its
rights pursuant to the preceding sentence, provided that the failure to provide
such notice shall not in any way compromise or adversely affect the exercise of
any rights or remedies hereunder.

 

(b)     Subject to the Intercreditor Agreement and the Second Lien Collateral
Agency Agreement, upon the written request of the Collateral Agent at any time
after the occurrence and during the continuance of an Event of Default, each
Grantor shall notify obligors on the Receivables and parties to the Contracts
that the Receivables and the Contracts, as the case may be, have been assigned
to the Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

 

(c)     Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating
thereto, nor shall the Collateral Agent or any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

 
17

--------------------------------------------------------------------------------

 

 

Section 6.03. Proceeds to Be Turned Over to Collateral Agent. In addition to the
rights of the Collateral Agent and the Secured Parties specified in Section 6.01
with respect to payments of Receivables, and subject to the Intercreditor
Agreement and the Second Lien Collateral Agency Agreement, if an Event of
Default shall occur and be continuing, upon written request from the Collateral
Agent, all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Perfection Agent
and the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Perfection Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Perfection Agent, if requested). All Proceeds received by the Perfection Agent
hereunder shall be held by the Perfection Agent in a collateral account
maintained under its sole dominion and control. All such Proceeds while held by
the Perfection Agent in a collateral account (or by such Grantor in trust for
the Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.04.

 

Section 6.04. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election,
subject to the Intercreditor Agreement and the Second Lien Collateral Agency
Agreement, the Collateral Agency Agreement and any other intercreditor or
collateral agency agreement entered into in connection with Indebtedness
permitted under the Indentures, the Collateral Agent may apply all or any part
of the Collateral, whether or not held in the Deposit Accounts, the Securities
Accounts or any other collateral account, in payment of the Secured Obligations
in the order set forth in the Second Lien Collateral Agency Agreement.

 

Section 6.05. Code and Other Remedies. Subject to the Intercreditor Agreement
and the Second Lien Collateral Agency Agreement, if an Event of Default shall
occur and be continuing, the Collateral Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without prior demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any prior notice required by law referred to below) to or upon
any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
subject to the Intercreditor Agreement and the Second Lien Collateral Agency
Agreement, forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent shall endeavor to provide the Issuer with
notice at or about the time of the exercise of remedies in the proceeding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of such remedies or the Collateral
Agent’s rights hereunder. The Collateral Agent or any Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
Subject to the Intercreditor Agreement and the Second Lien Collateral Agency
Agreement, the Collateral Agent shall apply the proceeds of any action taken by
it pursuant to this Section 6.05 against the Secured Obligations, whether or not
then due and payable, as provided in the Second Lien Collateral Agency
Agreement, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Collateral Agent or any Secured Party arising out of
the exercise by them of any rights hereunder. If any prior notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

 
18

--------------------------------------------------------------------------------

 

 

The Collateral Agent shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private sale pursuant to this Article 6
conducted in accordance with the requirements of applicable laws. Each Grantor
hereby waives any claims against the Collateral Agent and the other Secured
Parties arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations, even if the Collateral Agent accepts the first offer
received and does not offer the Collateral to more than one offeree, provided
that such private sale is conducted in accordance with applicable laws and this
Agreement. Each Grantor hereby agrees that in respect of any sale of any of the
Collateral pursuant to the terms hereof, the Collateral Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel is necessary in order to avoid any
violation of applicable laws, or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, nor shall
the Collateral Agent be liable or accountable to any Grantor for any discount
allowed by reason of the fact that such Collateral is sold in compliance with
any such limitation or restriction.

 

 
19

--------------------------------------------------------------------------------

 

 

Section 6.06. Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Collateral Agent, all Indebtedness owing to it by the Issuer or
any Subsidiary of the Issuer shall be fully subordinated to the indefeasible
payment in full in cash of the Secured Obligations.

 

Section 6.07. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the fees, expenses and disbursements of any
attorneys employed by the Collateral Agent or any Secured Party to collect such
deficiency.

 

Article 7
The Collateral Agent

 

Section 7.01. Collateral Agent’s Appointment as Attorney-in-fact, Etc. (a)
Subject to the Intercreditor Agreement and the Second Lien Collateral Agency
Agreement, each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without prior notice to or assent by such Grantor, to
do any or all of the following:

 

(i)     following the occurrence of an Event of Default, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or Contract or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Collateral
Agent for the purpose of collecting any and all such moneys due under any
Receivable or Contract or with respect to any other Collateral whenever payable;

 

(ii)     in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as is
necessary to evidence the Collateral Agent’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantors relating thereto or represented thereby;

 

 
20

--------------------------------------------------------------------------------

 

 

(iii)     pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)     execute, in connection with any sale provided for in Section 6.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

(v)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), through the
world for such term or terms, on such conditions, in such manner, as is
necessary; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and do, at the Collateral Agent’s option and such Grantor’s expense, at any
time, or from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

The Collateral Agent shall endeavor to provide the Issuer with notice at or
about the time of the exercise of its rights in the preceding clause (a),
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.

 

 
21

--------------------------------------------------------------------------------

 

 

(b)     Subject to the Intercreditor Agreement and the Second Lien Collateral
Agency Agreement, if any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

 

(c)     The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with, if past due,
interest thereon at a rate per annum equal to the interest rate on the 9.125%
Notes (or, if no 9.125% Notes are outstanding at such time, the 10.000% Notes),
from the date when due to the Collateral Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Collateral Agent upon
not less than five (5) Business Days’ notice.

 

(d)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 7.02. Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

Section 7.03. Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as required by applicable law to perfect the security interests of the
Collateral Agent under this Agreement. Each Grantor authorizes the Collateral
Agent to use the collateral description “all personal property” or “all assets”
in any such financing statements.

 

 
22

--------------------------------------------------------------------------------

 

 

Section 7.04. Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Indentures, the Second Lien Collateral Agency
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

Article 8
Miscellaneous

 

Section 8.01. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Indentures. For the avoidance of doubt, the Issuer and the
Collateral Agent may, without the consent of the Noteholders, enter into
amendments or other modifications of this Agreement or any other Noteholder
Collateral Document (including by entering into any Collateral Agency Agreement
or any other new or supplemental agreements) to the extent contemplated by this
Agreement, Section 9.01 of the 9.125% Indenture and Section 9.1 of the 10.000%
Indenture and Section 8.2(b) of the Intercreditor Agreement.

 

Section 8.02. Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 13.03 of the 9.125% Indenture and Section 13.3 of the
10.000% Indenture.

 

Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.01), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Agent or any Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Collateral Agent or such Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

 
23

--------------------------------------------------------------------------------

 

 

Section 8.04. Enforcement Expenses; Indemnification. (a) Each Grantor jointly
and severally agrees to pay, indemnify against or reimburse each Secured Party
and the Collateral Agent for all its costs and expenses incurred in enforcing or
preserving any rights under this Agreement and the other Noteholder Documents to
which such Grantor is a party, including, without limitation, the reasonable
fees, expenses and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to the Collateral Agent and the Secured Parties.

 

(b)     Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)     Each Grantor agrees to pay, and to save the Collateral Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Issuer would be required to do so pursuant to Section 7.07 of the 9.125%
Indenture and Section 7.7 of the 10.000% Indenture except those resulting from
the Collateral Agent’s or any Secured Party’s willful misconduct or gross
negligence.

 

(d)     The agreements in this Section 8.04 shall survive repayment of the
Secured Obligations, termination of the Noteholder Documents and resignation or
removal of the Collateral Agent.

 

Section 8.05. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the Secured Parties and their successors and assigns;
provided that except as permitted by the Indentures, no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent.

 

Section 8.06. Set-off. Subject to the Intercreditor Agreement and the Second
Lien Collateral Agency Agreement, each Grantor hereby irrevocably authorizes the
Collateral Agent and each other Secured Party at any time and from time to time
while an Event of Default has occurred and is continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent or such other Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as the
Collateral Agent or such other Secured Party may elect, against and on account
of the obligations and liabilities of such Grantor to the Collateral Agent or
such other Secured Party hereunder and claims of every nature and description of
the Collateral Agent or such other Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Indentures or any other
Noteholder Document, as the Collateral Agent or such other Secured Party may
elect, whether or not the Collateral Agent or any other Secured Party has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. The Collateral Agent and each other Secured Party
shall endeavor to notify the Issuer promptly of any such set-off and the
application made by the Collateral Agent or such other Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Collateral Agent
and each other Secured Party under this Section 8.06 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent or such other Secured Party may have.

 

 
24

--------------------------------------------------------------------------------

 

 

Section 8.07. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.08. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 8.09. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

Section 8.10. Integration. This Agreement and the other Noteholder Documents
represent the agreement of the Grantors, the Collateral Agent and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any Secured Parties relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Noteholder Documents.

 

Section 8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 
25

--------------------------------------------------------------------------------

 

 

Section 8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 8.13. Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Noteholder Documents to which it is a
party;

 

(b)     neither the Collateral Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Noteholder Documents, and the relationship
between the Grantors, on the one hand, and the Collateral Agent and Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)     no joint venture is created hereby or by the other Noteholder Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties; and

 

 
26

--------------------------------------------------------------------------------

 

 

(d)     the Collateral Agent may at any time and from time to time appoint a
collateral agent to maintain any of the Collateral, maintain books and records
regarding any Collateral, release Collateral, and assist in any aspect arising
in connection with the Collateral as the Collateral Agent may desire; and the
Collateral Agent may appoint itself, any affiliate or a third party as the
Collateral Agent, and all reasonable costs of the Collateral Agent shall be
borne by the Grantors;

 

Section 8.14. Additional Grantors. Each Restricted Subsidiary (as defined in the
Indentures) of Hovnanian shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of a Joinder Agreement,
substantially in the form of Exhibit B hereto.

 

Section 8.15. Releases. (a) Upon the indefeasible payment in full of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Collateral Agent
and each Grantor hereunder shall automatically terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 

(b)     All or a portion of the Collateral shall be released from the Liens
created hereby, and a Grantor may be released from its obligations hereunder, in
each case pursuant to and as provided in Section 11.04 of the 9.125% Indenture
and Section 11.4 of the 10.000% Indenture. At the request and sole expense of
such Grantor, upon the Collateral Agent’s receipt of the documents required by
Section 11.04 of the 9.125% Indenture and Section 11.4 of the 10.000% Indenture,
the Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as the Grantor shall reasonably request to evidence such termination
or release.

 

(c)     None of the Grantors, the Collateral Agent, the 9.125% Collateral Agent,
the 10.000% Collateral Agent or any Trustee is authorized to, and each agrees
not to, make any filing (including the filing of Uniform Commercial Code
termination statements) to reflect on public record the termination and release
of any security interest granted hereunder or in any other Noteholder Collateral
Document except in connection with a termination or release permitted by
Sections 8.15(a) or (b) of this Agreement.

 

Section 8.16. Waiver of Jury Trial. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

 
27

--------------------------------------------------------------------------------

 

 

Section 8.17. Intercreditor Agreement and Second Lien Collateral Agency
Agreement. Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement and the Second Lien
Collateral Agency Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. In the event of any conflict between the terms of the
Second Lien Collateral Agency Agreement and this Agreement, the terms of the
Second Lien Collateral Agency Agreement shall govern.

 

Section 8.18. Control Agreements. In connection with each agreement made at any
time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code among
the Collateral Agent, any one or more Grantors, and any depository financial
institution or issuer of uncertificated mutual fund shares or other
uncertificated securities and any other Person party thereto, the Collateral
Agent shall not deliver to any such depository or issuer, instructions directing
the disposition of the deposit or uncertificated fund shares or other securities
unless an Event of Default has occurred and is continuing at such time.

 

Section 8.19. Collateral Agent Privileges, Powers and Immunities. In the
performance of its obligations, powers and rights hereunder, the Collateral
Agent shall be entitled to the rights, benefits, privileges, powers and
immunities afforded to it as Collateral Agent under the Indentures and the
Second Lien Collateral Agency Agreement. The Collateral Agent shall be entitled
to refuse to take or refrain from taking any discretionary action or exercise
any discretionary powers set forth in this Agreement unless specifically
authorized under the Indentures or it has received with respect thereto written
direction of the Issuer, the Noteholders or the Trustees in accordance with the
Indentures (it being understood and agreed that the actions and directions set
forth in Section 9.01 of the 9.125% Indenture and Section 9.1 of the 10.000%
Indenture are not discretionary) and the Second Lien Collateral Agency
Agreement. Notwithstanding anything to the contrary contained herein and
notwithstanding anything contained in Section 9-207 of the New York UCC, the
Collateral Agent shall have no responsibility for the creation, perfection,
priority, sufficiency or protection of any liens securing Secured Obligations
(including, but not limited to, no obligation to prepare, record, file,
re-record or re-file any financing statement, continuation statement or other
instrument in any public office). The permissive rights and authorizations of
the Collateral Agent hereunder shall not be construed as duties. The Collateral
Agent shall be entitled to exercise its powers and duties hereunder through
designees, specialists, experts or other appointees selected by it with due care
and shall not be liable for the negligence or misconduct of such appointees.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 
28

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

Secured Party:  

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

By:

/s/ John T. Needham, Jr.

  Name: John T. Needham, Jr.   Title: Vice President

 

 

K. HOVNANIAN ENTERPRISES, INC., as Issuer

 

By:

/s/ David Bachstetter

  Name: David Bachstetter   Title: Vice-President—Finance and Treasurer

 

 

HOVNANIAN ENTERPRISES, INC.

 

By:

/s/ David Bachstetter

  Name: David Bachstetter   Title: Vice-President—Finance and Treasurer

 

 

K. HOV IP, II, INC.

 

By:

/s/ David Bachstetter

  Name: David Bachstetter   Title: Vice-President—Finance and Treasurer

 

 

[Signature Page to Second Lien Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

On behalf of each other entity named in Schedule A hereto

 

By:

/s/ David Bachstetter

  Name: David Bachstetter   Title: Vice-President—Finance and Treasurer

 

 

[Signature Page to Second Lien Security Agreement]

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE A – LIST OF ENTITIES

 

Arbor Trails, LLC

Builder Services NJ, L.L.C.

Builder Services PA, L.L.C.

Eastern National Title Agency, LLC

Eastern Title Agency of Illinois, LLC

EASTERN TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

Founders Title Agency of Maryland, L.L.C.

FOUNDERS TITLE AGENCY, INC.

Glenrise Grove, L.L.C.

Governor's Abstract Co., Inc.

Homebuyers Financial Services, L.L.C.

HOVNANIAN Developments OF FLORIDA, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

Hovnanian Land Investment Group of Maryland, L.L.C.

Hovnanian Land Investment Group, L.L.C.

K. Hovnanian Aberdeen, LLC

K. Hovnanian Acquisitions, Inc.

K. Hovnanian at 240 Missouri, LLC

K. Hovnanian at 4S, LLC

K. Hovnanian at Aire on McDowell, LLC

K. Hovnanian at Aliso, LLC

K. Hovnanian at Allentown, L.L.C.

K. Hovnanian at Andalusia, LLC

K. Hovnanian at Asbury Park Urban Renewal, LLC

K. Hovnanian at Ashby Place, LLC

K. HOVNANIAN AT AVENUE ONE, L.L.C.

K. Hovnanian at Bakersfield 463, L.L.C.

K. Hovnanian at Barnegat I, L.L.C.

K. Hovnanian at Barnegat II, L.L.C.

K. Hovnanian at Beacon Park Area 129, LLC

K. Hovnanian at Beacon Park Area 137, LLC

K. Hovnanian at Bella Lago, LLC

K. Hovnanian at Blackstone, LLC

K. Hovnanian at Boca Dunes, LLC

K. Hovnanian at Branchburg II, LLC

K. Hovnanian at Branchburg, L.L.C.

K. Hovnanian at Branchburg-Vollers, LLC

K. Hovnanian at Brenford Station, LLC

K. Hovnanian at Bridgeport, Inc.

K. Hovnanian at Bridgewater I, L.L.C.

K. Hovnanian at Bridgewater II, LLC

K. Hovnanian at Burch Kove, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian at Campton Prairie, LLC

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. Hovnanian at Carlsbad, LLC

K. Hovnanian at Catania, LLC

K. Hovnanian at Caton's Reserve, LLC

K. Hovnanian at Cedar Grove III, L.L.C.

K. Hovnanian at Cedar Grove Urban Renewal, LLC

K. Hovnanian at Cedar Lane, LLC

K. Hovnanian at Charter Way, LLC

K. Hovnanian at Chesterfield, L.L.C.

K. Hovnanian at Christina Court, LLC

K. Hovnanian at Cielo, L.L.C.

K. Hovnanian at Coastline, L.L.C.

K. Hovnanian at Coosaw Point, LLC

K. Hovnanian at Coral Lago, LLC

K. Hovnanian at Cortez Hill, LLC

K. Hovnanian at Denville, L.L.C.

K. Hovnanian at Deptford Township, L.L.C.

K. Hovnanian at Dominguez Hills, Inc.

K. Hovnanian at Doylestown, LLC

K. Hovnanian at East Brandywine, L.L.C.

K. Hovnanian at East Brunswick III, LLC

K. Hovnanian at East Brunswick, LLC

K. Hovnanian at East Windsor, LLC

K. Hovnanian at Eden Terrace, L.L.C.

K. Hovnanian at Edgewater II, L.L.C.

K. Hovnanian at Edgewater, L.L.C.

K. Hovnanian at Egg Harbor Township II, L.L.C.

K. Hovnanian at Egg Harbor Township, L.L.C.

K. Hovnanian at El Dorado Ranch II, L.L.C.

K. Hovnanian at El Dorado Ranch, L.L.C.

K. Hovnanian at Estates at Wheatlands, LLC

K. Hovnanian at Evergreen, L.L.C.

K. Hovnanian at Evesham, LLC

K. Hovnanian at Fairfield Ridge, LLC

K. Hovnanian at Fiddyment Ranch, LLC

K. Hovnanian at Fifth Avenue, L.L.C.

K. Hovnanian at Florence I, L.L.C.

K. Hovnanian at Florence II, L.L.C.

K. Hovnanian at Forest Meadows, L.L.C.

K. Hovnanian at Fox Path at Hampton Lake, LLC

K. Hovnanian at Franklin II, L.L.C.

K. Hovnanian at Franklin, L.L.C.

K. Hovnanian at Freehold Township III, LLC

K. Hovnanian at Fresno, LLC

K. Hovnanian at Gallery, LLC

 

 


--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. Hovnanian at Geneva Meadows, LLC

K. Hovnanian at Gilroy 60, LLC

K. Hovnanian at Gilroy, LLC

K. Hovnanian at Great Notch, L.L.C.

K. Hovnanian at Hackettstown II, L.L.C.

K. Hovnanian at Hampton Cove, LLC

K. Hovnanian at Hampton Lake, LLC

K. Hovnanian at Hanover Estates, LLC

K. Hovnanian at Hershey's Mill, Inc.

K. Hovnanian at Hidden Brook, LLC

K. Hovnanian at Hillsborough, LLC

K. Hovnanian at Hilltop Reserve II, LLC

K. Hovnanian at Hilltop Reserve, LLC

K. Hovnanian at Howell II, LLC

K. Hovnanian at Howell III, LLC

K. Hovnanian at Howell, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. Hovnanian at Huntfield, LLC

K. Hovnanian at Indian Wells, LLC

K. Hovnanian at Island Lake, LLC

K. Hovnanian at Jackson I, L.L.C.

K. Hovnanian at Jackson, L.L.C.

K. Hovnanian at Jaeger Ranch, LLC

K. Hovnanian at Jersey City IV, L.L.C.

K. Hovnanian at Keyport, L.L.C.

K. Hovnanian at La Costa Greens, L.L.C.

K. Hovnanian at La Laguna, L.L.C.

K. Hovnanian at Lake Burden, LLC

K. Hovnanian at Lake LeClare, LLC

K. Hovnanian at Lake Rancho Viejo, LLC

K. Hovnanian at Lake Ridge Estates, LLC

K. Hovnanian at Lake Terrapin, L.L.C.

K. Hovnanian at Lee Square, L.L.C.

K. Hovnanian at Lenah Woods, LLC

K. Hovnanian at Lily Orchard, LLC

K. Hovnanian at Link Farm, LLC

K. Hovnanian at Little Egg Harbor Township II, L.L.C.

K. Hovnanian at Little Egg Harbor, L.L.C

K. Hovnanian at Lower Macungie Township I, L.L.C.

K. Hovnanian at Lower Macungie Township II, L.L.C.

K. Hovnanian at Lower Makefield Township I, L.L.C.

K. Hovnanian at Lower Moreland II, L.L.C.

K. Hovnanian at Magnolia Place, LLC

K. Hovnanian at Mahwah VI, Inc.

K. Hovnanian at Main Street Square, LLC

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian at Malan Park, L.L.C.

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. Hovnanian at Manalapan III, L.L.C.

K. Hovnanian at Manalapan V, LLC

K. Hovnanian at Manalapan VI, LLC

K. Hovnanian at Mansfield II, L.L.C.

K. Hovnanian at Manteca, LLC

K. Hovnanian at Maple Avenue, L.L.C.

K. Hovnanian at Marlboro IX, LLC

K. Hovnanian at Marlboro Township IX, L.L.C.

K. Hovnanian at Marlboro Township V, L.L.C.

K. Hovnanian at Marlboro Township VIII, L.L.C.

K. Hovnanian at Marlboro VI, L.L.C.

K. Hovnanian at Marple, LLC

K. Hovnanian at Meadowridge Villas, LLC

K. Hovnanian at Melanie Meadows, LLC

K. Hovnanian at Mendham Township, L.L.C.

K. Hovnanian at Middle Township II, L.L.C.

K. Hovnanian at Middle Township, L.L.C.

K. Hovnanian at Middletown II, L.L.C.

K. Hovnanian at Middletown III, LLC

K. Hovnanian at Middletown, LLC

K. Hovnanian at Millville I, L.L.C.

K. Hovnanian at Millville II, L.L.C.

K. Hovnanian at Monroe IV, L.L.C.

K. Hovnanian at Monroe NJ II, LLC

K. Hovnanian at Monroe NJ III, LLC

K. Hovnanian at Monroe NJ, L.L.C.

K. Hovnanian at Montgomery, LLC

K. Hovnanian at Montvale II, LLC

K. Hovnanian at Montvale, L.L.C.

K. Hovnanian at Morris Twp, LLC

K. Hovnanian at Mt. Laurel, LLC

K. Hovnanian at Muirfield, LLC

K. Hovnanian at North Bergen. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. Hovnanian at North Caldwell II, L.L.C.

K. Hovnanian at North Caldwell III, L.L.C.

K. Hovnanian at North Caldwell IV, L.L.C.

K. Hovnanian at North Wildwood, L.L.C.

K. Hovnanian at Northampton, L.L.C.

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

K. Hovnanian at Northfield, L.L.C.

K. Hovnanian at Northridge Estates, LLC

K. Hovnanian at Norton Lake LLC

K. Hovnanian at Nottingham Meadows, LLC

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian at Oak Pointe, LLC

K. Hovnanian at Ocean Township, Inc

K. Hovnanian at Ocean View Beach Club, LLC

K. Hovnanian at Oceanport, L.L.C.

K. Hovnanian at Old Bridge, L.L.C.

K. Hovnanian at Palm Valley, L.L.C.

K. Hovnanian at Parkside, LLC

K. Hovnanian at Parsippany, L.L.C.

K. Hovnanian at Pavilion Park, LLC

K. Hovnanian at Piazza D'Oro, L.L.C.

K. Hovnanian at Piazza Serena, L.L.C

K. Hovnanian at Pickett Reserve, LLC

K. Hovnanian at Pittsgrove, L.L.C.

K. Hovnanian at Plantation Lakes, L.L.C.

K. Hovnanian at Pointe 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. Hovnanian at Positano, LLC

K. Hovnanian at Prado, L.L.C.

K. Hovnanian at Prairie Pointe, LLC

K. Hovnanian at Quail Creek, L.L.C.

K. Hovnanian at Rancho Cabrillo, LLC

K. Hovnanian at Randolph I, L.L.C.

K. HOVNANIAN AT RAPHO, L.L.C

K. Hovnanian at Redtail, LLC

K. Hovnanian at Reserves at Wheatlands, LLC

K. Hovnanian at Residence at Discovery Square, LLC

K. Hovnanian at Ridgemont, L.L.C.

K. Hovnanian at Rock Ledge, LLC

K. Hovnanian at Roderuck, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. Hovnanian at Sage, L.L.C.

K. Hovnanian at Sagebrook, LLC

K. Hovnanian at Santa Nella, LLC

K. Hovnanian at Sawmill, Inc.

K. Hovnanian at Scotch Plains, L.L.C.

K. Hovnanian at Seasons Landing, LLC

K. Hovnanian at Sheldon Grove, LLC

K. Hovnanian at Shrewsbury, LLC

K. Hovnanian at Signal Hill, LLC

K. Hovnanian at Silver Spring, L.L.C.

K. Hovnanian at Silverstone, LLC

K. Hovnanian at Skye Isle, LLC

K. Hovnanian at Skye on McDowell, LLC

K. Hovnanian at Smithville, Inc.

K. Hovnanian at Somerset, LLC

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian at South Brunswick II, LLC

K. Hovnanian at South Brunswick III, LLC

K. Hovnanian at South Brunswick, L.L.C.

K. Hovnanian at Stanton, LLC

K. Hovnanian at Station Square, L.L.C.

K. Hovnanian at Summerlake, LLC

K. Hovnanian at Sunridge Park, LLC

K. Hovnanian at Sunrise Trail II, LLC

K. Hovnanian at Sunrise Trail III, LLC

K. Hovnanian at Terra Bella Two, LLC

K. Hovnanian at The Commons at Richmond Hill, LLC

K. Hovnanian at The Crosby, LLC

K. Hovnanian at The Monarch, L.L.C.

K. Hovnanian at The Promenade at Beaver Creek, LLC

K. Hovnanian at Thompson Ranch, LLC

K. Hovnanian at Trafford Place, LLC

K. Hovnanian at Trail Ridge, LLC

K. Hovnanian at Upper Providence, LLC

K. Hovnanian at Upper Uwchlan II, L.L.C.

K. Hovnanian at Upper Uwchlan, L.L.C.

K. Hovnanian at Valle Del Sol, LLC

K. Hovnanian at Verona Estates, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. Hovnanian at Victorville, L.L.C.

K. Hovnanian at Vineyard Heights, LLC

K. Hovnanian at Vista Del Sol, L.L.C.

K. Hovnanian at Waldwick, LLC

K. Hovnanian at Walkers Grove, LLC

K. Hovnanian at Warren Township II, LLC

K. Hovnanian at Warren Township, L.L.C.

K. Hovnanian at Waterstone, LLC

K. Hovnanian at Wayne IX, L.L.C.

K. Hovnanian at West View Estates, L.L.C.

K. Hovnanian at Westbrook, LLC

K. Hovnanian at Westshore, LLC

K. Hovnanian at Wheeler Ranch, LLC

K. Hovnanian at Wheeler Woods, LLC

K. Hovnanian at Whitemarsh, LLC

K. Hovnanian at Wildwood Bayside, L.L.C.

K. Hovnanian at Woodcreek West, LLC

K. Hovnanian at Woolwich I, L.L.C.

K. Hovnanian Belden Pointe, LLC

K. Hovnanian Belmont Reserve, LLC

K. Hovnanian Cambridge Homes, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

K. Hovnanian Classics, L.L.C.

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian Communities, Inc.

K. Hovnanian Companies of California, Inc.

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. Hovnanian Companies of Pennsylvania, Inc.

K. Hovnanian Companies of Southern California, Inc.

K. Hovnanian Companies, LLC

K. Hovnanian Construction II, Inc

K. Hovnanian Construction III, Inc

K. Hovnanian Construction Management, Inc.

K. Hovnanian Contractors of Ohio, LLC

K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C.

K. Hovnanian Cypress Key, LLC

K. HOVNANIAN Developments OF ARIZONA, INC.

K. Hovnanian Developments of California, Inc.

K. HOVNANIAN Developments OF D.C., INC.

K. HOVNANIAN Developments OF DELAWARE, INC.

K. Hovnanian Developments of Georgia, Inc.

K. Hovnanian Developments of Illinois, Inc.

K. Hovnanian Developments of Kentucky, Inc.

K. HOVNANIAN Developments OF MARYLAND, INC.

K. Hovnanian Developments of Minnesota, Inc.

K. Hovnanian Developments of New Jersey II, Inc.

K. Hovnanian Developments of New Jersey, Inc.

K. HOVNANIAN Developments OF NEW YORK, INC.

K. Hovnanian Developments of North Carolina, Inc.

K. Hovnanian Developments of Ohio, Inc.

K. Hovnanian Developments of Pennsylvania, Inc.

K. Hovnanian Developments of South Carolina, Inc.

K. Hovnanian Developments of Texas, Inc.

K. Hovnanian Developments of Virginia, Inc.

K. Hovnanian Developments of West Virginia, Inc.

K. Hovnanian DFW Auburn Farms, LLC

K. Hovnanian DFW Belmont, LLC

K. Hovnanian DFW Harmon Farms, LLC

K. Hovnanian DFW Heritage Crossing, LLC

K. Hovnanian DFW Homestead, LLC

K. Hovnanian DFW Inspiration, LLC

K. Hovnanian DFW Lexington, LLC

K. Hovnanian DFW Liberty Crossing, LLC

K. Hovnanian DFW Light Farms II, LLC

K. Hovnanian DFW Light Farms, LLC

K. Hovnanian DFW Midtown Park, LLC

K. Hovnanian DFW Palisades, LLC

K. Hovnanian DFW Parkside, LLC

K. Hovnanian DFW Ridgeview, LLC

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian DFW Seventeen Lakes, LLC

K. Hovnanian DFW Trailwood, LLC

K. Hovnanian DFW Villas at Mustang Park, LLC

K. Hovnanian DFW Wellington, LLC

K. Hovnanian DFW Wildridge, LLC

K. Hovnanian Eastern Pennsylvania, L.L.C.

K. Hovnanian Edgebrook, LLC

K. Hovnanian Estates at Regency, L.L.C.

K. Hovnanian Estates at Wekiva, LLC

K. Hovnanian Falls Pointe, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. Hovnanian Florida Realty, L.L.C.

K. Hovnanian Forest Valley, LLC

K. Hovnanian Four Seasons @ Historic Virginia, LLC

K. Hovnanian Four Seasons at Gold Hill, LLC

K. Hovnanian Grand Cypress, LLC

K. Hovnanian Grandefield, LLC

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. Hovnanian Hamptons at Oak Creek II, L.L.C.

K. Hovnanian Hidden Hollow, LLC

K. Hovnanian Highland Ridge, LLC

K. Hovnanian Holdings NJ, L.L.C.

K. Hovnanian Homes - DFW, L.L.C.

K. Hovnanian Homes at Brook Manor, LLC

K. Hovnanian Homes at Burke Junction, LLC

K. Hovnanian Homes at Camp Springs, L.L.C.

K. Hovnanian Homes at Creekside, LLC

K. Hovnanian Homes at Forest Run, L.L.C.

K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C.

K. Hovnanian Homes at Greenway Farm, L.L.C.

K. Hovnanian Homes at Jones Station 1, L.L.C.

K. Hovnanian Homes at Leigh Mill, LLC

K. Hovnanian Homes at Maxwell Place, L.L.C.

K. Hovnanian Homes at Reedy Creek, LLC

K. Hovnanian Homes at Russett, L.L.C.

K. Hovnanian Homes at Salt Creek Landing, LLC

K. Hovnanian Homes at Shell Hall, LLC

K. Hovnanian Homes at St. James Place, LLC

K. Hovnanian Homes at The Abby, LLC

K. Hovnanian Homes at the Highlands, LLC

K. Hovnanian Homes at The Paddocks, LLC

K. Hovnanian Homes at Thompson's Grant, LLC

K. Hovnanian Homes at Willowsford Grant, LLC

K. Hovnanian Homes at Willowsford Greens, LLC

K. Hovnanian Homes Northern California, Inc.

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian Homes of D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

K. Hovnanian Homes of Georgia, L.L.C.

K. Hovnanian Homes of Houston, L.L.C.

K. Hovnanian Homes of Longacre Village, L.L.C.

K. Hovnanian Homes of Maryland, L.L.C.

K. Hovnanian Homes of Minnesota at Arbor Creek, LLC

K. Hovnanian Homes of Minnesota at Autumn Meadows, LLC

K. Hovnanian Homes of Minnesota at Brynwood, LLC

K. Hovnanian Homes of Minnesota at Cedar Hollow, LLC

K. Hovnanian Homes of Minnesota at Founder's Ridge, LLC

K. Hovnanian Homes of Minnesota at Harpers Street Woods, LLC

K. Hovnanian Homes of Minnesota at Oaks of Oxbow, LLC

K. Hovnanian Homes of Minnesota at Regent's Point, LLC

K. Hovnanian Homes of Minnesota, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. Hovnanian Homes of South Carolina, LLC

K. Hovnanian Homes of Virginia, Inc.

K. Hovnanian Homes of West Virginia, L.L.C.

K. Hovnanian Houston City Heights, LLC

K. Hovnanian Indian Trails, LLC

K. Hovnanian LaDue Reserve, LLC

K. Hovnanian Lakes of Green, LLC

K. Hovnanian Legacy at Via Bella, LLC

K. Hovnanian Liberty on Bluff Creek, LLC

K. Hovnanian Manalapan Acquisition, LLC

K. Hovnanian Monarch Grove, LLC

K. Hovnanian North Central Acquisitions, L.L.C.

K. Hovnanian North Jersey Acquisitions, L.L.C.

K. Hovnanian Northeast Services, L.L.C.

K. Hovnanian Northpointe 40s, LLC

K. Hovnanian of Houston II, L.L.C.

K. Hovnanian of Ohio, LLC

K. Hovnanian Ohio Realty, L.L.C.

K. Hovnanian PA Real Estate, Inc.

K. Hovnanian Pennsylvania Acquisitions, L.L.C.

K. Hovnanian Port Imperial Urban Renewal, Inc.

K. Hovnanian Properties of Red Bank, Inc.

K. Hovnanian Reynolds Ranch, LLC

K. Hovnanian Rivendale, LLC

K. Hovnanian Riverside, LLC

K. Hovnanian Schady Reserve, LLC

K. Hovnanian Sherwood at Regency, LLC

K. Hovnanian Shore Acquisitions, L.L.C.

K. Hovnanian South Fork, LLC

 

 


--------------------------------------------------------------------------------

 

 

K. Hovnanian South Jersey Acquisitions, L.L.C.

K. Hovnanian Southern New Jersey, L.L.C.

K. Hovnanian Sterling Ranch, LLC

K. Hovnanian Summit Holdings, L.L.C.

K. Hovnanian Summit Homes of Kentucky, L.L.C.

K. Hovnanian Summit Homes of Pennsylvania, L.L.C.

K. Hovnanian Summit Homes of West Virginia, L.L.C.

K. Hovnanian Summit Homes, L.L.C.

K. Hovnanian T&C Homes at Florida, L.L.C.

K. Hovnanian T&C Homes at Illinois, L.L.C.

K. Hovnanian Timbres at Elm Creek, LLC

K. Hovnanian Union Park, LLC

K. Hovnanian Venture I, L.L.C.

K. Hovnanian Village Glen, LLC

K. Hovnanian Waterbury, LLC

K. Hovnanian White Road, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

K. Hovnanian Woodland Pointe, LLC

K. Hovnanian Woodridge Place, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. Hovnanian's Four Seasons at Beaumont, LLC

K. Hovnanian's Four Seasons at Briargate, LLC

K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

K. Hovnanian's Four Seasons at Hemet, LLC

K. Hovnanian's Four Seasons at Kent Island Condominiums, L.L.C.

K. Hovnanian's Four Seasons at Kent Island, L.L.C.

K. Hovnanian's Four Seasons at Los Banos, LLC

K. Hovnanian's Four Seasons at Moreno Valley, L.L.C.

K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C.

K. Hovnanian's Four Seasons at Palm Springs, LLC

K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C.

K. Hovnanian's Four Seasons at Rush Creek II, LLC

K. Hovnanian's Four Seasons at Rush Creek, L.L.C.

K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C.

K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C.

K. Hovnanian's Four Seasons at The Manor II, LLC

K. Hovnanian's Four Seasons at The Manor, LLC

K. Hovnanian's Parkside at Towngate, L.L.C.

K. Hovnanian's Veranda at RiverPark II, LLC

K. Hovnanian's Veranda at RiverPark, LLC

KHH Shell Hall Loan Acquisition, LLC

LANDARAMA, INC.

LAUREL HIGHLANDS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M at Chesterfield, L.L.C.

M&M AT Crescent Court, L.L.C.

 

 


--------------------------------------------------------------------------------

 

 

M&M at West Orange, L.L.C.

Matzel & Mumford at Egg Harbor, L.L.C.

MCNJ, Inc.

Midwest Building Products & Contractor Services of Pennsylvania, L.L.C.

Midwest Building Products & Contractor Services of West Virginia, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

New Home Realty, LLC

New Land Title Agency, L.L.C.

PADDOCKS, L.L.C.

PARK TITLE COMPANY, LLC

Pine Ayr, LLC

Ridgemore Utility, L.L.C.

SEABROOK ACCUMULATION CORPORATION

Shell Hall Club Amenity Acquisition, LLC

Shell Hall Land Acquisition, LLC

STONEBROOK HOMES, INC.

Terrapin Realty, L.L.C.

The Matzel & Mumford Organization, Inc

Washington Homes, Inc.

WESTMINSTER HOMES, INC.

WH PROPERTIES, INC.

WOODMORE RESIDENTIAL, L.L.C.

WTC VENTURES, L.L.C.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

COMMERCIAL TORT CLAIMS

 

None.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

ACTIONS REQUIRED TO PERFECT


 

1.

With respect to each Grantor organized under the laws of the state of Arizona as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Arizona Secretary of State.

   

2.

With respect to each Grantor organized under the laws of the state of California
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the California Secretary of State.

   

3.

With respect to each Grantor organized under the laws of the state of Delaware
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Delaware Secretary of State.

   

4.

With respect to each Grantor organized under the laws of the District of
Columbia as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the District of Columbia Recorder of Deeds.

   

5.

With respect to each Grantor organized under the laws of the state of Florida as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Florida Secured Transaction Registry.

   

6.

With respect to each Grantor organized under the laws of the state of Georgia as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Office of the Clerk of Superior Court of any County of Georgia.

   

7.

With respect to each Grantor organized under the laws of the state of Illinois
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Illinois Secretary of State.

   

8.

With respect to each Grantor organized under the laws of the state of Kentucky
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Kentucky Secretary of State.

   

9.

With respect to each Grantor organized under the laws of the state of Maryland
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Maryland State Department of Assessments and Taxation.

 

 


--------------------------------------------------------------------------------

 

 

10.

With respect to each Grantor organized under the laws of the state of Minnesota
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Minnesota Secretary of State.

   

11.

With respect to each Grantor organized under the laws of the state of New Jersey
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the New Jersey Division of Commercial Recording.

   

12.

With respect to each Grantor organized under the laws of the state of New York
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the New York Secretary of State.

   

13.

With respect to each Grantor organized under the laws of the state of North
Carolina as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the North Carolina Secretary of State.

   

14.

With respect to each Grantor organized under the laws of the state of Ohio as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Ohio Secretary of State.

   

15.

With respect to each Grantor organized under the laws of the state of
Pennsylvania as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Pennsylvania Secretary of the Commonwealth.

   

16.

With respect to each Grantor organized under the laws of the state of South
Carolina as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the South Carolina Secretary of State.

   

17.

With respect to each Grantor organized under the laws of the state of Texas as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Texas Secretary of State.

   

18.

With respect to each Grantor organized under the laws of the state of Virginia
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Virginia State Corporation Commission.

   

19.

With respect to each Grantor organized under the laws of the state of West
Virginia as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the West Virginia Secretary of State.

 

 


--------------------------------------------------------------------------------

 

 

20.

With respect to the Securities Accounts and the Deposit Accounts (other than the
Excluded Accounts), the bank with which such Securities Account and such Deposit
Account are maintained agreeing that it will comply with instructions originated
by the Perfection Agent directing disposition of the funds in such Securities
Account and such Deposit Account without further consent of the relevant
Grantor; provided that the Grantors shall not be required to deliver any such
agreements on September 8, 2016, but will deliver such agreements as soon as
commercially reasonable thereafter, but in no event later than 90 days following
September 8, 2016.

 

21.

With respect to each Grantor that owns registered or applied for Intellectual
Property, the filing of a Trademark / Patent / Copyright Security Agreement that
identifies such Grantor’s registered and applied for Trademarks, Patents and
Copyrights with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 


Form of Trademark / Patent / Copyright Agreement


 

TRADEMARK / PATENT / COPYRIGHT SECURITY AGREEMENT

 

 

This Trademark / Patent / Copyright Security Agreement (the “Agreement”), dated
as of [_______], [____] is made by [     ], a [     ] (the “Grantor”) in favor
of Wilmington Trust, National Association, as Collateral Agent (in such
capacity, the “Collateral Agent”) for the benefit of itself, the Trustees (as
defined below), the Notes Collateral Agents (as defined below) and the
Noteholders.

 

WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”) and
each of the other Guarantors party thereto entered into the Indenture dated as
of October 2, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “9.125% Indenture”) with Wilmington Trust,
National Association, as trustee (in such capacity, the “9.125% Trustee”) and as
collateral agent (in such capacity, the “9.125% Collateral Agent”), pursuant to
which the Issuer has issued, and may from time to time issue, 9.125% Senior
Secured Second Lien Notes due 2020 (collectively, the “9.125% Notes”) upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, in connection with the 9.125% Indenture, the Grantors entered into the
Second Lien Security Agreement, dated as of October 2, 2012 (as heretofore
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Existing Security Agreement”), in favor of the 9.125% Collateral
Agent, for the benefit of itself, the 9.125% Trustee and the 9.125% Noteholders;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Indenture dated as of September 8, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“10.000% Indenture” and together with the 9.125% Indenture, the “Indentures”)
with Wilmington Trust, National Association, as trustee (in such capacity, the
“10.000% Trustee” and together with the 9.125% Trustee, the “Trustees”) and
collateral agent (in such capacity, the “10.000% Collateral Agent” and together
with the 9.125% Collateral Agent, the “Notes Collateral Agents”), pursuant to
which the Issuer has issued, and may from time to time issue, its 10.000% Senior
Secured Second Lien Notes due 2018 (collectively, the “10.000% Notes” and
together with the 9.125% Notes, the “Secured Notes”) upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, in connection with the 10.000% Indenture, the Issuer, Hovnanian, each
of the other Grantors, the 9.125% Collateral Agent and the 10.000% Collateral
Agent have entered into the Second Lien Collateral Agency Agreement, dated as of
September 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Second Lien Collateral Agency Agreement”),
pursuant to which the Issuer and the 10.000% Collateral Agent appointed the
9.125% Collateral Agent to act as collateral agent on behalf of the 10.000%
Secured Parties, in addition to acting as collateral agent on behalf of the
9.125% Secured Parties, pursuant to this Agreement and the other Security
Documents (the 9.125% Collateral Agent, in such capacity as collateral agent for
the Secured Parties, the “Joint Collateral Agent”) and the 9.125% Collateral
Agent accepted such appointment;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the Credit Agreement, dated as of July 29, 2016, as amended,
supplemented, amended and restated or otherwise modified from time to time, with
Wilmington Trust, National Association, in its capacity as administrative agent
acting as collateral agent (in such capacity, the “Senior Credit Agreement
Administrative Agent”) and the lenders party thereto;

 

 


--------------------------------------------------------------------------------

 

 

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the Indenture, dated as of October 2, 2012, with Wilmington Trust,
National Association, as trustee (in such capacity, the “Senior Notes Trustee”)
and as collateral agent (in such capacity, the “Senior Notes Collateral Agent”),
pursuant to which the Issuer has issued, and may from time to time issue, its
7.25% Senior Secured First Lien Notes due 2020 upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, the Grantors party thereto, the Senior Notes
Trustee, the Senior Notes Collateral Agent, the Senior Credit Agreement
Administrative Agent, the 9.125% Trustee, the 9.125% Collateral Agent, the
10.000% Trustee, the 10.000% Collateral Agent, the Joint Collateral Agent and
the Mortgage Tax Collateral Agent have entered into the Amended and Restated
Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented,
amended or restated or otherwise modified from time to time, the “Intercreditor
Agreement”);

 

WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
Secured Notes;

 

 


--------------------------------------------------------------------------------

 

 

WHEREAS, pursuant to and under the Indentures and the Amended and Restated
Second Lien Security Agreement dated as of September 8, 2016 (the “Security
Agreement”) among the Grantors party thereto (together with any other entity
that may become a party thereto) and the Collateral Agent, the Grantor has
agreed to enter into this Agreement in order to grant a security interest to the
Collateral Agent in certain Intellectual Property as security for such loans and
other obligations as more fully described herein; and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (i)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (ii) the rules of construction
set forth in Section 1.02 of the Indentures shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in New York as amended from time to
time (the “Code”).

 

2.     To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the Collateral Agent a security interest in the
entire right, title and interest of such Grantor in and to all of its
[Trademark/Patent/Copyrights], including those set forth on Schedule A;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Collateral Agent’s Lien
made in the U.S. Patent and Trademark Office, U.S. Copyright Office, or other
registry office in any other jurisdiction), this Agreement shall not constitute
a grant of a security interest in any property to the extent that such grant of
a security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law including 9-406, 9-407, 9-408 or 9-409 of
the New York UCC (or any successor provision or provisions); provided, further,
that no security interest shall be granted in any United States “intent-to-use”
trademark or service mark applications unless and until acceptable evidence of
use of the trademark or service mark has been filed with and accepted by the
U.S. Patent and Trademark Office pursuant to Section 1(c) or Section 1(d) of the
Lanham Act (U.S.C. 1051, et seq.), and to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent-to-use” trademark or service mark
applications under applicable federal Law. After such period and after such
evidence of use has been filed and accepted, the Grantor acknowledges that such
interest in such trademark or service mark applications will become part of the
Collateral. The Collateral Agent agrees that, at the Grantor’s reasonable
request and expense, it will provide such Grantor confirmation that the assets
described in this paragraph are in fact excluded from the Collateral during such
limited period only upon receipt of an Officer’s Certificate or an Opinion of
Counsel to that effect.

 

 


--------------------------------------------------------------------------------

 

 

3.     The Grantor covenants and warrants that:

 

(a)     To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)     The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Indentures;

 

4.     The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the Collateral Agent’s prior written
consent which shall not be unreasonably withheld except that the Grantor may
license technology in the ordinary course of business without the Collateral
Agent’s consent to suppliers and customers to facilitate the manufacture and use
of the Grantor’s products.

 

5.     The Collateral Agent shall have, in addition to all other rights and
remedies given it by this Agreement and those rights and remedies set forth in
the Security Agreement and the Indentures, those allowed by applicable Law and
the rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Intellectual Property may be located
and, without limiting the generality of the foregoing, solely if an Event of
Default has occurred and is continuing, the Collateral Agent may immediately,
without demand of performance and without other notice (except as set forth
below) or demand whatsoever to the Grantor, all of which are hereby expressly
waived, and without advertisement, sell at public or private sale or otherwise
realize upon, in a city that the Collateral Agent shall designate by notice to
the Grantor, in Pittsburgh, Pennsylvania or elsewhere, the whole or from time to
time any part of the Intellectual Property, or any interest which the Grantor
may have therein and, after deducting from the proceeds of sale or other
disposition of the Intellectual Property all expenses (including fees and
expenses for brokers and attorneys), shall apply the remainder of such proceeds
toward the payment of the Secured Obligations as the Collateral Agent, in its
sole discretion, shall determine. Any remainder of the proceeds after payment in
full of the Secured Obligations shall be paid over to the Grantor. Notice of any
sale or other disposition of the Intellectual Property shall be given to the
Grantor at least ten (10) days before the time of any intended public or private
sale or other disposition of the Intellectual Property is to be made, which the
Grantor hereby agrees shall be reasonable notice of such sale or other
disposition. At any such sale or other disposition, the Collateral Agent may, to
the extent permissible under applicable Law, purchase the whole or any part of
the Intellectual Property sold, free from any right of redemption on the part of
the Grantor, which right is hereby waived and released. The Collateral Agent
shall endeavor to provide the Borrower with notice at or about the time of the
exercise of remedies in the preceding sentence, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of such remedies or the Collateral Agent’s rights hereunder.

 

 


--------------------------------------------------------------------------------

 

 

6.     All of Collateral Agent’s rights and remedies with respect to the
Intellectual Property, whether established hereby, by the Security Agreement or
by the Indentures or by any other agreements or by Law, shall be cumulative and
may be exercised singularly or concurrently. In the event of any irreconcilable
inconsistency in the terms of this Agreement and the Security Agreement, the
Security Agreement shall control.

 

7.     The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

8.     The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Indentures, the
Grantor may not assign or transfer any of its rights or obligations hereunder or
any interest herein and any such purported assignment or transfer shall be null
and void.

 

9.     This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

 


--------------------------------------------------------------------------------

 

 

10.     The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Noteholder Document, (ii) to the extent permitted by applicable Law,
hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the New York Courts, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Agreement or any Noteholder
Document may not be enforced in or by the New York Courts, (iii) hereby agrees
not to seek, and hereby waives, any collateral review by any other court, which
may be called upon to enforce the judgment of any of the New York Courts, of the
merits of any such suit, action or proceeding or the jurisdiction of the New
York Courts, and (iv) waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail addressed as provided in Section 13 hereof or at such other address of
which the Collateral Agent shall have been notified pursuant thereto and service
so made shall be deemed to be completed upon actual receipt thereof. Nothing
herein shall limit any Secured Party’s right to bring any suit, action or other
proceeding against the Grantor or any of any of the Grantor’s assets or to serve
process on the Grantor by any means authorized by Law.

 

11.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

12.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.     All notices, requests and demands to or upon the Collateral Agent or the
Grantor shall be effected in the manner provided for in Section 13.03 of the
9.125% Indenture and Section 13.3 of the 10.000% Indenture.

 

 


--------------------------------------------------------------------------------

 

 

14.     In the performance of its obligations, powers and rights hereunder, the
Collateral Agent shall be entitled to the rights, benefits, privileges, powers
and immunities afforded to it as Collateral Agent under the Indentures. The
Collateral Agent shall be entitled to refuse to take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in the
Security Agreement unless it has received with respect thereto written direction
of the Issuer or a majority of Noteholders in accordance with the Indentures.
Notwithstanding anything to the contrary contained herein, the Collateral Agent
shall have no responsibility for the creation, perfection, priority, sufficiency
or protection of any liens securing Secured Obligations (including, but not
limited to, no obligation to prepare, record, file, re-record or re-file any
financing statement, continuation statement or other instrument in any public
office). The permissive rights and authorizations of the Collateral Agent
hereunder shall not be construed as duties. The Collateral Agent shall be
entitled to exercise its powers and duties hereunder through designees,
specialists, experts or other appointees selected by it in good faith.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark / Patent /
Copyright Security Agreement to be duly executed and delivered as of the date
first above written.

 

 

WILMINGTON TRUST,

  NATIONAL ASSOCIATION, 
as Collateral Agent               By:        

Name:

Title:

       

Grantor:

       

[Name of Grantor]

        By:

 

     

Name:

Title:

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Joinder Agreement

 

This JOINDER AND ASSUMPTION AGREEMENT is made ___________ by
___________________________, a __________________________ (the “New Grantor”).

 

Reference is made to (i) the Indenture dated as of September 8, 2016 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “10.000% Indenture”) among K. Hovnanian Enterprises, Inc., a
California corporation (the “Issuer”), Hovnanian Enterprises, Inc., a Delaware
corporation (“Hovnanian”), each of the other Guarantors party thereto and
Wilmington Trust, National Association, as trustee (in such capacity, the
“10.000% Trustee”) and collateral agent (in such capacity, the “10.000%
Collateral Agent”), pursuant to which the Issuer has issued, and may from time
to time issue, its 10.000% Senior Secured Second Lien Notes due 2018, (ii) the
Supplemental Indenture dated [●] pursuant to which the New Grantor became party
to the 10.000% Indenture as a Guarantor, (iii) the Indenture dated as of October
2, 2012 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “9.125% Indenture”) among the Issuer, Hovnanian, each of
the other Guarantors party thereto and Wilmington Trust, National Association,
as trustee (in such capacity, the “9.125% Trustee”) and collateral agent (in
such capacity, the “9.125% Collateral Agent”), pursuant to which the Issuer has
issued, and may from time to time issue, its 9.125% Senior Secured Second Lien
Notes due 2020, (iv) the Supplemental Indenture dated [●] pursuant to which the
New Grantor became party to the 9.125% Indenture as a Guarantor, (v) the Amended
and Restated Second Lien Security Agreement dated as of September 8, 2016 by
each of the Grantors (as defined therein) in favor of the Joint Collateral Agent
(in such capacity, the “Collateral Agent”) for the benefit of itself and the
other Secured Parties (as the same may be modified, supplemented, amended or
restated, the “Security Agreement”), (vi) the Amended and Restated Second Lien
Pledge Agreement dated as of September 8, 2016 by each of the Pledgors (as
defined therein) in favor of the Collateral Agent for the benefit of itself and
the other Secured Parties (as the same may be modified, supplemented, amended or
restated, the “Pledge Agreement”), (vii) the Amended and Restated Intercreditor
Agreement, dated as of September 8, 2016 among the Issuer, Hovnanian, the
Guarantors party thereto, the Senior Notes Trustee, the Senior Notes Collateral
Agent, the Senior Credit Agreement Administrative Agent, the 9.125% Trustee, the
9.125% Collateral Agent, the 10.000% Trustee, the 10.000% Collateral Agent, the
Collateral Agent and the Mortgage Tax Collateral Agent (as the same may be
modified, supplemented, amended or restated, the “Intercreditor Agreement”) and
(viii) the Second Lien Collateral Agency Agreement dated as of September 8, 2016
by and among the 9.125% Collateral Agent, the 10.000% Collateral Agent, the
Collateral Agent, Hovnanian, the Issuer and the other Grantors party thereto (as
the same may be modified, supplemented, amended or restated, the “Second Lien
Collateral Agency Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Security Agreement or, if not
defined therein, the Pledge Agreement.

 

 
 2

--------------------------------------------------------------------------------

 

 

The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement, the
Intercreditor Agreement and the Second Lien Collateral Agency Agreement and a
Pledgor under the Pledge Agreement and agrees that from the date hereof until
the payment in full of the Secured Obligations and the performance of all other
obligations of Issuer under the Noteholder Documents, New Grantor has assumed
the obligations of a Grantor and Pledgor under, and New Grantor shall perform,
comply with and be subject to and bound by, jointly and severally, each of the
terms, provisions and waivers of, the Security Agreement, the Pledge Agreement,
the Intercreditor Agreement, the Second Lien Collateral Agency Agreement and
each of the other Noteholder Documents which are stated to apply to or are made
by a Grantor. Without limiting the generality of the foregoing, the New Grantor
hereby represents and warrants that each of the representations and warranties
set forth in the Security Agreement and the Pledge Agreement is true and correct
as to New Grantor on and as of the date hereof as if made on and as of the date
hereof by New Grantor.

 

New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Collateral Agent the Security Agreement, the Pledge Agreement and each
of the other Noteholder Documents given by the Grantors to the Collateral Agent.
In furtherance of the foregoing, New Grantor shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary to carry out more effectively the provisions and purposes
of this Joinder Agreement (including, for the avoidance of doubt, the actions
described in Section 4.18 of the Indentures).


 

New Grantor has attached hereto Schedule 1 that supplements Schedules 1(a),
1(c), 2(a), 2(b), 5, 6(a), 6(b), 7, 8, 9 and 10 to the Perfection Certificate
and certifies, as of the date hereof, that the supplemental information set
forth therein has been prepared by the New Grantor in substantially the form of
the equivalent Schedules to the Perfection Certificate, and is complete and
correct in all material respects.

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Collateral Agent for the benefit of the Secured
Parties, as of the date and year first written above.

 

[NAME OF NEW GRANTOR]

 

 

By:___________________________________

 

Title:__________________________________

 

 
3

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF PERFECTION CERTIFICATE

 

[Please see attached.]

 

 

4